Citation Nr: 1514956	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  07-39 2003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as upper respiratory infection/bronchitis, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2010, the Veteran testified during a central office hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder.

In September 2010, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a VA examination.  The claim was again remanded in July 2012 for further evidentiary development, to include obtaining additional private treatment records and affording the Veteran another VA examination.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim decided below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was partly processed electronically using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran has repeatedly cancelled scheduled VA examinations, including diagnostic tests, that were necessary for a medical opinion regarding the etiology of his claimed respiratory disorder.

2.  The most probative evidence of record demonstrates that the Veteran's claimed respiratory disorder is not etiologically-related to any aspect of service, to include asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, claimed as upper respiratory infection/bronchitis, to include as a result of asbestos exposure, are not met.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in July 2006.  VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service treatment records, post-service treatment records and VA compensation and pension examination reports dated in August 2006 and January 2011.  The claims folder also contains the Veteran's statements and testimony in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

Review of the August 2006 and January 2011 VA examination report demonstrates that the examiners reviewed the pertinent evidence of record, including the service treatment records and available private treatment records, performed thorough examinations, and obtained a history of symptomatology and treatment according to the Veteran.  In both cases, the examiners found that there was no diagnosis because there was no pathology upon which to render a diagnosis.  

In July 2012, as noted above, the Board remanded the Veteran's claim for additional evidentiary development, to include obtaining additional private treatment reports and affording him a third VA examination.  Although the AOJ obtained private treatment records and notified the Veteran that he was scheduled for a VA examination, in July 2013, the Veteran contacted the AOJ and said that he could not keep the appointment because he was on vacation; records indicate that he had previously cancelled outpatient treatment appointments due to work conflicts and/or an inability to make the trip to the VA Medical Center (VAMC).  As a result, VA did not have the information needed to further determine whether any current respiratory disorder is a result of service, to include as a result of asbestos exposure.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding the duty to assist is not a one-way street).

Moreover, as noted above, in June 2010, the Veteran was afforded a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on the evidence and elements necessary to substantiate the claim.  Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010).

Accordingly, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with his claim and the claim may be adjudicated based on the current record.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection is generally precluded for disabilities caused by using tobacco. See also 38 U.S.C.A. § 1103  and 38 C.F.R. § 3.300(a) (2014) (generally prohibiting service connection for death or disability due to an injury or disease attributable to the use of tobacco products by a veteran during active service); cf. VAOPGCPREC 6-2003 (October 28, 2003) (service connection is not precluded secondary to tobacco use after the veteran's service where a tobacco use disorder is proximately due to a service-connected disability).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  The Court has held that VA must analyze a claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols of these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

These guidelines note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 3 (January 31, 1997); see also Ennis v. Brown, supra.  It is noted that persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolarygneal, gastrointestinal, and urogenital cancers, and that the risk of developing bronchial cancer is increased in current cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.  M21-1, Part VI, 7.21(b), p. 7- IV-3.

Under the provisions of the M21-1, Part VI, occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products, such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.

The Court has also held that "neither Manual M21-1, nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

The Veteran contends that he has bronchitis or a chronic upper respiratory infection as a result of being exposed asbestos in the form of ceiling and pipe insulation while serving aboard the U.S. Coast Guard Cutter (USCGC), BIBB (WHEC-31).  His service personnel records confirm that he served aboard the BIBB between June 1976 and July 1978.  Although he claims that his duty aboard the ship involved cleaning the dust from the areas that contained asbestos, his DD 214 does not list his military occupational specialty.  These records also contain no evidence to show that he was exposed to asbestos.  The service treatment records show that in March 1976, he was hospitalized for three days for a viral upper respiratory infection with elevated temperature.  He was also treated for an upper respiratory infection in March 1993, and for bronchitis in April 1995 and September 2000.  However, there is no evidence that the Veteran had a chronic respiratory disorder during service.  Although the Veteran complained of having or previously having had shortness of breath during a January 1983 reenlistment examination,  a chest x-ray was within normal limits.  A May 2003 examination also revealed normal findings for the lungs and chest, as did an October 2005 health assessment, in which the Veteran denied chest pain or pressure, or difficulty breathing. 

Post-service treatment records dated in August 2006 show that he was seen by a private provider for complaints of cough with purulent sputum, shortness of breath and loss of appetite.  Chest x-rays were negative and a pulmonary function test function test revealed normal spirometry; there was no diagnosis.  

During an August 2006 VA examination, the Veteran reported that he had bronchitis and an upper respiratory infection, both of which he said had been present for 10 years.  Although he claimed that he required bed rest and frequent medical treatment, the examination yielded no diagnosis of a respiratory disorder.

Private treatment reports dated in September 2006 show treatment for bronchitis.  However, there is no indication that the clinician took an x-ray or performed a pulmonary function test.  There is also no statement from the clinician that the condition was the result of some aspect of military service.

In January 2011, the Veteran was afforded a second VA examination.  He told the examiner that his job aboard the BIBB was cleaning dust from the berthing area where the pips and ceilings were finished with asbestos sheets.  The examiner noted that his treatment records revealed a positive history of dyspnea on moderate exertion.  They further demonstrated that the Veteran had more than an 80-pack-year history of cigarette smoking.  

An x-ray of the chest showed no acute lung findings, and pulmonary function tests revealed normal results.  The examination revealed no findings of a lung or respiratory disorder.  However, the examiner noted that the service treatment records showed documentation of visits for shortness of breath in January 1982, which was related to smoking (over two packs per day for over 30 years), as well as 1976, 1985 and 1997 sick call visits for viral upper respiratory conditions, which resolved with antihistamine and aspirin.  They also showed visits in 1995, 1997 and 1998 for upper respiratory infections that resolved with antibiotics.  

The examiner further observed that the May 2003 in-service physical examination noted the Veteran's reports of shortness of breath, but, at that time, the Veteran said that he only experienced shortness of breath "occasionally when exerting [himself] around the yard."  She found that the service treatment records did not indicate any specific incidences of asbestos exposure or exposure to chemicals that would account for the Veteran's gradual onset of shortness of breath with exertion.  Moreover, she noted that the VA examination x-ray did not indicate changes consistent with such findings.  The examiner instead concluded that it was less likely than not that the Veteran had a current respiratory disorder caused by any incident of active duty service.

Based on a review of the complete evidence of record , the Board concludes that the probative evidence weighs against the Veteran's claim of entitlement to service connection for a respiratory disorder, claimed as an upper respiratory infection/bronchitis, to include as secondary to asbestos exposure.  As noted above, the Veteran's service records demonstrate that he served aboard the BIBB.

However, a VA examiner reviewed the Veteran's service treatment records, considering the full range of possible causal factors in arriving at the conclusion that he did not have a respiratory disorder as a result of military service.  Significantly, the examiner noted that the Veteran's recent chest x-rays showed no typical pattern of asbestos exposure or exposure to chemicals that would account for his gradual onset of shortness of breath with exertion.  The examiner provided a through, well-reasoned explanation for her opinion.  Although the examiner considered the Veteran's personal statements concerning his reports of having been exposed to asbestos during service, she nonetheless concluded that his shortness of breath (a symptom, not a medical condition for which service connection may be granted) was not related to service.  

In addition, although VA scheduled the Veteran for a third examination to allow the examiner to review additional private treatment records that may have provided her with information that would substantiate his claim, the Veteran repeatedly failed to show up for VA evaluations.  The Board finds the opinion of the VA examiner, supported with reasons and bases, to be the most persuasive evidence of record as to the relationship between the Veteran's claimed respiratory disorder and service.

In addition to the medical and military evidence of record, the Board has also considered the Veteran's personal contention that he has a chronic respiratory disorder related to asbestos exposure in service.  The law recognizes that laypersons are competent to report what they experience with their own senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, his reports are entitled to some probative weight.  However, as a layperson without medical training or experience, the Veteran is not competent to offer an opinion on complex issue, such as ascribing shortness of breath without a specific respiratory disorder to shipboard service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, his assertions do not constitute competent medical evidence.

Finally, as noted above, per VA regulations, service connection is not warranted for a disability on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service (with the exception of Buerger's Disease).  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300(a) (2014).  This provision applies to claims filed after June 9, 1998.  Id.  Here, the Veteran's service treatment records repeatedly noted that he was a smoker, his post-service treatment records show that he currently smokes between 1.5 and 2 packs of cigarettes per day, and the VA examiner noted that he had an 80+ pack-year history of smoking.  Assuming that the Veteran's shortness of breath is related in part to cigarette smoking during and after active service, as he filed his claim after June 9, 1998, service connection on the basis of use of tobacco products is barred as a matter of law.  Id.  

Accordingly, the Board concludes that the most probative evidence of record does not support a grant of service connection for a respiratory disorder, to include an upper respiratory infection/bronchitis, to include as secondary to asbestos exposure.   The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a respiratory disorder, to include an upper respiratory infection/bronchitis, to include as secondary to asbestos exposure, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


